Citation Nr: 1644104	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to April 15, 2011 and 70 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, continued a 30 percent evaluation for service-connected PTSD.  

In August 2015 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

At the time of the August 2015 remand, the issues on appeal included entitlement to service connection for hypertension.  In a May 2016 rating decision, service connection for hypertension was awarded with an initial 10 percent evaluation assigned effective September 30, 2009.  This represents a total grant of the benefit sought on appeal.  Therefore, the claim for entitlement to service connection for hypertension is no longer on appeal and is not before the Board.  


FINDINGS OF FACT

1.  Prior to April 15, 2011, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  From April 15, 2011, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but not higher, for PTSD prior to April 15, 2011 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).
2.  The criteria for a rating in excess of 70 percent for PTSD from April 15, 2011 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was awarded in a September 2009 rating decision with an initial 30 percent evaluation assigned effective February 27, 2009.  The January 2011 rating decision on appeal continued the 30 percent evaluation.  An increased 70 percent evaluation was awarded in a May 2016 rating decision, effective April 15, 2011.  Thus, the Veteran's PTSD is rated as 30 percent disabling prior to April 15, 2011 and 70 percent disabling thereafter.  The Veteran contends that a higher rating is warranted throughout the claims period as his PTSD is productive of severe symptoms and impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a rating of 50 percent is warranted for the Veteran's PTSD prior to April 15, 2011; after that date, a 70 percent evaluation is appropriate. 

Prior to April 15, 2011, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation for PTSD under the general rating formula.  During VA and private examinations, the Veteran reported experiencing anxiety, depression, impairment to memory and concentration, and disturbances to motivation and mood.  The Veteran also identified more general symptoms of PTSD including frequent nightmares, hypervigilance, social isolation, and frequently intrusive thoughts.  

The Board finds that prior to April 15, 2011 the Veteran's PTSD symptoms are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The August 2009 VA examiner characterized the Veteran's symptoms as moderate in severity and an April 2009 private examiner noted that the Veteran's symptoms were becoming more frequent and troubling.  The Global Assessment of Functioning (GAF) scores assigned throughout the claims period ranged from 65 to 50 indicating mild to serious symptoms.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 ).  While there was some disagreement among the scores assigned by the various psychiatric examiners, (such as the January 2011 VA examiner's assignment of a higher score of 65 indicating only mild symptoms) the description of the Veteran's symptoms at the April 2009, August 2009, and January 2011 clearly indicate a disorder that is moderate in severity.  

The Veteran also manifested no more than moderate social and occupational prior to April 15, 2011.  He retired from full time car sales in April 2009, but continued to work part time as a salesman and reported during the January 2011 VA examination that he did not lose any time from work due to PTSD and was able to work well with customers and co-workers.  He experienced some occupational impairment due to problems with anxiety, concentration, and poor sleep, but the VA and private examiners all determined that he functioned fairly well.  The Veteran also remained married throughout the claims period, and while he reported isolating himself from his wife and others, he still attended church regularly and routinely socialized with a close friend.  These facts indicate occupational and social impairment that is no more than moderate and most nearly approximate a 50 percent evaluation.  

The Board has considered whether a rating in excess of 50 percent is warranted prior to April 15, 2001, but finds that the Veteran's PTSD did not manifest symptoms that most nearly approximate a higher evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Prior to April 15, 2011, the evidence does not establish that the Veteran's PTSD impaired his judgement, thinking, or work to the degree contemplated by a 70 percent evaluation.  In addition, while he clearly had some occupational and social impairment during this period, the Veteran was employed part time without difficulty and regularly attended church and socialized.  He did not manifest any active suicidal ideation and consistently denied experiencing psychiatric symptoms while receiving VA treatment.  The Board therefore finds that the Veteran's PTSD most nearly approximates the criteria associated with a 50 percent evaluation, but not higher, prior to April 15, 2011.  

From April 15, 2011, the Veteran is currently in receipt of a 70 percent evaluation for PTSD.  The Board finds that a total evaluation is not appropriate as the service-connected disability does not most nearly approximate the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  He continued to work part time throughout the claims period and the April 2016 VA examiner found that there was no change in the Veteran's ability to work since his last examination in January 2011.  The Veteran reported experiencing increased tension with his wife, but also continued to socialize with a small group of people from church and remains married.  The Board observes that the Veteran was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) effective October 31, 2011.  However, the standard used for an award of TDIU and a total rating for PTSD are different.  A 100 percent rating for PTSD requires total occupational and social impairment.  Although the Veteran may be unable to secure or maintain substantial employment, it does not follow that he is totally impaired.  Indeed, he has continuously worked at a part time position throughout the claims period.  In addition, the award of TDIU appears to have been based on the Veteran's physical disabilities, including service-connected coronary artery disease.  Based on the Veteran's ability to continue working part-time with little difficulty and his ongoing relationships with family and friends, the Board finds his PTSD does not approximate total occupational or social impairment at any time during the relevant claims period.  38 C.F.R. §§ 4.7, 4.21. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher scheduler rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as anxiety, nightmares, intrusive thoughts, and some occupational and social impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's psychiatric disorder is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
As noted above, the case was remanded by the Board in August 2015 for additional evidentiary development.  VA has complied with the remand orders of the Board and provided the Veteran a VA psychiatric examination in April 2016.  The examination report includes a full discussion of the Veteran's current symptoms and impairment due to PTSD and is therefore adequate and in compliance with the Board's August 2015 remand instructions.  

The Veteran's claim was readjudicated in a May 2016 supplemental statement of the case (SSOC) and VA has therefore fully complied with the remand orders of the Board.  


ORDER

Entitlement to a rating of 50 percent, but not higher, for PTSD prior to April 15, 2011 is granted.

Entitlement to a rating in excess of 70 percent for PTSD from April 15, 2011 is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


